DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 has been entered.
Response to Amendment
This office action is in reply to Applicant’s Response dated 04/13/2021. Claims 1, 5, and 9-10 have been amended. Claims 4 and 8 are canceled. Claims 11-14 are added. Claims 1-3, 5-7, and 9-14 are pending.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, and 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed invention is not properly described to comprise determining whether a merge mode is applied to a current block or not; when the merge mode is applied to the current block, … wherein the method further comprises determining whether to apply a refinement based on an offset vector to the current block, and wherein determination of whether to apply the refinement to the current block or not is based on whether the each of the comer motion vectors are the same or not. The combination of the above limitations are not found described in the specification. FIGS. 16-21 and corresponding paragraphs describe determining whether to update the first prediction sample using the offset by a flag decoded from a bitstream and obtaining the second prediction sample by applying the offset to the first prediction sample. The refinement described in FIGS. 16-21 is applied for intra prediction and the offset is at least one of offset value information and offset sing information. FIG. 33 and corresponding paragraphs describe deriving a motion vector of a corner sample from a neighboring block of a current block. If values of V0 and V1 are equal to each other or if V0 and V1 are derived from the same neighboring block, either V0 or V1 may be derived from a motion vector of another neighboring block. Or, a specific offset may be applied to one of V0 or V1 to derive the other one. Either V0 or V1 may be encoded through differential coding based on the other. For example, V1 is not encoded as it is, and only a difference motion vector with V0 may be encoded. For written See AriadPharms., Inc. v. EliLilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). “[T]he test requires an objective inquiry into the four comers of the specification from the perspective of a person of ordinary skill in the art. Based on that inquiry, the specification must describe an invention understandable to that skilled artisan and show that the inventor actually invented the invention claimed.” There is nowhere in the specification where “determining whether a merge mode is applied to a current block or not; when the merge mode is applied to the current block, … wherein the method further comprises determining whether to apply a refinement based on an offset vector to the current block, and wherein determination of whether to apply the refinement to the current block or not is based on whether the each of the comer motion vectors are the same or not” is found to be properly described in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Therefore, the amended claims contain limitations that are not commensurate with the scope of the disclosure and thus fails to comply with the written description requirement. Thus, the non-provisional specification is not commensurate with the full scope of the claims. Therefore, given the state of this technology, one of ordinary skill in the art would not have recognized that the inventor possessed the full scope of the claimed invention. Consequently, this 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al (US 20190028731) in view of Ikai et al (US 20190037231) further in view of Guillemot et al (US 20140092968).

As to claim 1, Chuang discloses a method for decoding a video (FIG. 14), the method comprising:
determining whether a merge mode is applied to a current block or not (see [0064], merge flag; see Merge mode in [0014], [0017], [0021], [0024], [0093], [0101]);
when the merge mode is applied to the current block (see [0064]), deriving a plurality of corner motion vectors of the current block (FIGS. 3, 6, 9 and 11, corner motion vectors v0, v1, v2; FIG. 14, steps 1420, 1460), the plurality of corner motion vectors comprising at least two of a first corner motion vector of a top-left corner of the current block, a second corner motion vector of a top-right corner of the current block and a third corner motion vector of a left-bottom (FIG. 3, top-left corner motion vector v0, a top-right corner motion vector v1, left-bottom corner motion vector v2);  
deriving a motion vector of a sub-block in the current block based on the plurality of corner motion vectors, the current block being partitioned into a plurality of sub-blocks of a pre-determined size (FIG. 4B; see [0020], [0064], [0159]); and
obtaining a prediction sample of the sub-block based on the motion vector of the sub-block (see [0020], [0064], [0159]).
Chuang fails to explicitly disclose wherein the plurality of corner motion vectors are derived based on a set derived by combining motion vectors of a plurality of neighboring blocks adjacent to the current block, 
wherein the plurality of neighboring blocks comprise at least two of a first neighboring block adjacent to the top-left corner of the current block, a second neighboring block adjacent to the top-right corner of the current block and a third neighboring block adjacent to the left-bottom corner of the current block, wherein the method further comprises determining whether to apply a refinement based on an offset vector to the current block, and
wherein determination of whether to apply the refinement to the current block or not is based on whether the each of the comer motion vectors are the same or not.
However, Ikai teaches wherein the plurality of corner motion vectors are derived based on a set derived by combining motion vectors of a plurality of neighboring blocks adjacent to the current block (FIGS. 15A, 19B-19C and [0221]-[0224], corner motion vectors V0, V1, V2 derived based on combining translation vectors (mv0_x, mv0_y), (mv1_x, mv1_y), (mv2_x, mv2_y) of blocks A to E), and
 (FIG. 19B, neighboring blocks E, C, and D, respectively; see [0220]-[0221]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Chuang using Ikai’s teachings to include wherein the plurality of corner motion vectors are derived based on a set derived by combining motion vectors of a plurality of neighboring blocks adjacent to the current block, and wherein the plurality of neighboring blocks comprise at least two of a first neighboring block adjacent to the top-left corner of the current block, a second neighboring block adjacent to the top-right corner of the current block and a third neighboring block adjacent to the left-bottom corner of the current block in order to derive with high precision a motion vector of a control point for deriving a motion vector of a target block and a motion vector of a sub-block derived from the control point, allowing a prediction image with higher precision to be generated, and improve coding efficiencies of an image coding device and image decoding device (Ikai; [0023]).
The combination of Chuang and Ikai fails to explicitly disclose wherein the method further comprises determining whether to apply a refinement based on an offset vector to the current block, and
wherein determination of whether to apply the refinement to the current block or not is based on whether the each of the comer motion vectors are the same or not.
(see [0076]-[0078] and [0094], refined motion vector), and
wherein determination of whether to apply the refinement to the current block or not is based on whether the each of the comer motion vectors are the same or not (see FIG. 4 and [0077]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Chuang and Ikai using Guillemot’s teachings to include wherein the method further comprises determining whether to apply a refinement based on an offset vector to the current block, and wherein determination of whether to apply the refinement to the current block or not is based on whether the each of the comer motion vectors are the same or not in order to improve compression (Guillemot; [0013]).

As to claim 2, the combination of Chuang, Ikai and Guillemot further discloses wherein the first neighboring block represents one of a block adjacent to a top of the top-left corner, a block adjacent to left of the top-left corner and a block adjacent to a top-left of the top-left corner (Chuang; see FIG. 5, blocks a0-a2),
wherein the second neighboring block represents one of a block adjacent to a top of the top-right corner and a block adjacent to a top-right of the top-right corner (Chuang; see FIG. 5, blocks b0-b1), and
wherein the third neighboring block represents one of a block adjacent to a left of the left-bottom corner and a block adjacent to a left-bottom of the left-bottom corner (Chuang; see FIG. 5, blocks c0-c1).

As to claim 3, the combination of Chuang, Ikai and Guillemot further discloses wherein the sub-block has a size of 4x4 (Chuang; see FIG. 4B; [0020], [0064], [0090]).

As to claim 5-7, apparatus claims 5-7 correspond to method claims 1-3 and recite the same features as method claims 1-3, respectively, and are therefore rejected for the same reasons as used above in rejecting claims 1-3.

As to claim 9, Chuang discloses a method encoding a video (FIG. 14), the method comprising:
determining whether a merge mode is applied to a current block or not (see [0064], merge flag; see Merge mode in [0014], [0017], [0021], [0024], [0093], [0101]);
when the merge mode is applied to the current block (see [0064]), deriving a plurality of corner motion vectors of the current block (FIGS. 3, 6, 9 and 11, corner motion vectors v0, v1, v2; FIG. 14, steps 1420, 1460), the plurality of corner motion vectors comprising at least two of a first comer motion vector of a top-left comer of the current block, a second corner motion vector of a top-right corner of the current block and a third comer motion vector of a left-bottom comer of the current block (FIG. 3, top-left corner motion vector v0, a top-right corner motion vector v1, left-bottom corner motion vector v2); 
deriving a motion vector of a sub-block in the current block based on the plurality of comer motion vectors, the current block being partitioned into a plurality of sub-blocks of a pre-determined size (FIG. 4B; see [0020], [0064], [0159]); and
(see [0020], [0064], [0159]).
Chuang fails to explicitly disclose wherein the plurality of corner motion vectors are derived based on a set derived by combining motion vectors of a plurality of neighboring blocks adjacent to the current block,
wherein the plurality of neighboring blocks comprise at least two of a first neighboring block adjacent to the top-left corner of the current block, a second neighboring block adjacent to the top-right corner of the current block and a third neighboring block adjacent to the left-bottom comer of the current block, wherein the method further comprises determining whether to apply a refinement based on an offset vector to the current block, and
wherein determination of whether to apply the refinement to the current block or not is based on whether the each of the comer motion vectors are the same or not.
However, Ikai teaches wherein the plurality of corner motion vectors are derived based on a set derived by combining motion vectors of a plurality of neighboring blocks adjacent to the current block (FIGS. 15A, 19B-19C and [0221]-[0224], corner motion vectors V0, V1, V2 derived based on combining translation vectors (mv0_x, mv0_y), (mv1_x, mv1_y), (mv2_x, mv2_y) of blocks A to E), and
wherein the plurality of neighboring blocks comprise at least two of a first neighboring block adjacent to the top-left corner of the current block, a second neighboring block adjacent to the top-right corner of the current block and a third neighboring block adjacent to the left-bottom corner of the current block (FIG. 19B, neighboring blocks E, C, and D, respectively; see [0220]-[0221]).
(Ikai; [0023]).
The combination of Chuang and Ikai fails to explicitly disclose wherein the method further comprises determining whether to apply a refinement based on an offset vector to the current block, and
wherein determination of whether to apply the refinement to the current block or not is based on whether the each of the comer motion vectors are the same or not.
However, Guillemot teaches wherein the method further comprises determining whether to apply a refinement based on an offset vector to the current block (see [0076]-[0078] and [0094], refined motion vector), and
wherein determination of whether to apply the refinement to the current block or not is based on whether the each of the comer motion vectors are the same or not (see FIG. 4 and [0077]).
(Guillemot; [0013]).

As to claim 10, Chuang discloses a non-transitory computer-readable medium for storing data associated with a video signal (see [0165]), comprising:
a data stream stored in the non-transitory computer-readable medium (see [0161], [0165]), the data stream being encoded by an encoding method which comprising (FIG. 14):
determining whether a merge mode is applied to a current block or not (see [0064], merge flag; see Merge mode in [0014], [0017], [0021], [0024], [0093], [0101]);
when the merge mode is applied to the current block (see [0064]), deriving a plurality of corner motion vectors of the current block (FIGS. 3, 6, 9 and 11, corner motion vectors v0, v1, v2; FIG. 14, steps 1420, 1460), the plurality of corner motion vectors comprising at least two of a first comer motion vector of a top-left comer of the current block, a second corner motion vector of a top-right corner of the current block and a third comer motion vector of a left-bottom comer of the current block (FIG. 3, top-left corner motion vector v0, a top-right corner motion vector v1, left-bottom corner motion vector v2); 
deriving a motion vector of a sub-block in the current block based on the plurality of comer motion vectors, the current block being partitioned into a plurality of sub-blocks of a pre-determined size (FIG. 4B; see [0020], [0064], [0159]); and
(see [0020], [0064], [0159]).
Chuang fails to explicitly disclose wherein the plurality of corner motion vectors are derived based on a set derived by combining motion vectors of a plurality of neighboring blocks adjacent to the current block,
wherein the plurality of neighboring blocks comprise at least two of a first neighboring block adjacent to the top-left corner of the current block, a second neighboring block adjacent to the top-right corner of the current block and a third neighboring block adjacent to the left-bottom comer of the current block, wherein the method further comprises determining whether to apply a refinement based on an offset vector to the current block, and
wherein determination of whether to apply the refinement to the current block or not is based on whether the each of the comer motion vectors are the same or not.
However, Ikai teaches wherein the plurality of corner motion vectors are derived based on a set derived by combining motion vectors of a plurality of neighboring blocks adjacent to the current block (FIGS. 15A, 19B-19C and [0221]-[0224], corner motion vectors V0, V1, V2 derived based on combining translation vectors (mv0_x, mv0_y), (mv1_x, mv1_y), (mv2_x, mv2_y) of blocks A to E), and
wherein the plurality of neighboring blocks comprise at least two of a first neighboring block adjacent to the top-left corner of the current block, a second neighboring block adjacent to the top-right corner of the current block and a third neighboring block adjacent to the left-bottom corner of the current block (FIG. 19B, neighboring blocks E, C, and D, respectively; see [0220]-[0221]).
(Ikai; [0023]).
The combination of Chuang and Ikai fails to explicitly disclose wherein the method further comprises determining whether to apply a refinement based on an offset vector to the current block, and
wherein determination of whether to apply the refinement to the current block or not is based on whether the each of the comer motion vectors are the same or not.
However, Guillemot teaches wherein the method further comprises determining whether to apply a refinement based on an offset vector to the current block (see [0076]-[0078] and [0094], refined motion vector), and
wherein determination of whether to apply the refinement to the current block or not is based on whether the each of the comer motion vectors are the same or not (see FIG. 4 and [0077]).
(Guillemot; [0013]).

As to claim 11, the combination of Chuang, Ikai and Guillemot further discloses wherein when it is determined to apply the refinement to the current block, one of the corner motion vectors is refined by the offset vector (Guillemot; see [0076]-[0078] and [0094], refined motion vector).

As to claim 12, the combination of Chuang, Ikai and Guillemot further discloses wherein when it is determined to apply a motion vector prediction mode to the current block instead of the merge mode (Chuang; see [0064], advance motion vector prediction (AMVP) mode), the second corner motion vector is derived by summing a comer motion vector predictor and a corner motion vector difference (Chuang; see [0093]-[0096], The first decoded motion vector difference (MVD) is added to the MV predictor for the first control point (e.g. control point a in FIG. 9). [0096] 3.The second decoded MVD is added to the MV predictor for the second control point (e.g. control point b in FIG. 9)),
wherein the corner motion vector difference is determined based on differential information decoded from a bitstream (Chuang; see [0023] and [0064], the motion vector difference (MVD) is coded and transmitted; see [0094], the decoder starts parsing two MVDs), and
wherein the differential information is related to a difference between the top-left corner and the top-right corner (Chuang; see [0064], The motion vector differences (MVDs) for the upper-left and the upper-right corners are signalled).

As to claim 13, the combination of Chuang, Ikai and Guillemot further discloses wherein when it is determined to apply the refinement to the current block, one of the corner motion vectors is refined by the offset vector (Guillemot; see [0076]-[0078] and [0094], refined motion vector).

As to claim 14, the combination of Chuang, Ikai and Guillemot further discloses wherein when it is determined to apply a motion vector prediction mode to the current block instead of the merge mode (Chuang; see [0064], advance motion vector prediction (AMVP) mode), the second corner motion vector is derived by summing a comer motion vector predictor and a corner motion vector difference (Chuang; see [0093]-[0096], The first decoded motion vector difference (MVD) is added to the MV predictor for the first control point (e.g. control point a in FIG. 9). [0096] 3.The second decoded MVD is added to the MV predictor for the second control point (e.g. control point b in FIG. 9)),
wherein differential information which is used to determine the corner motion vector difference is encoded to a bitstream (Chuang; see [0023] and [0064], the motion vector difference (MVD) is coded and transmitted; see [0094], the decoder starts parsing two MVDs), and
(Chuang; see [0064], The motion vector differences (MVDs) for the upper-left and the upper-right corners are signalled).

Response to Arguments
Applicant’s amendments and arguments, filed on 04/13/2021, with respect to the rejection(s) of claim(s) 1, 5, and 9-10 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Guillemot et al (US 20140092968).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482